Citation Nr: 1450389	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  11-02 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for lung disability.


REPRESENTATION

Appellant represented by:	Jon M. Brown, Accredited Agent


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1965 to October 1968.



This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This case was previously before the Board in April 2014, and was remanded for further development.  Specifically, the Board requested that the claims file be returned to the September 2010 VA examiner to address questions regarding the Veteran's pulmonary nodules and possible asthma.  The Board finds that the requested actions were completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In adjudicating this appeal the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.

The issue of left leg disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Statement in Support of Claim, dated June 8, 2009.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of asthma.

2.  The Veteran's pulmonary nodules do not result in disability for VA purposes.


CONCLUSION OF LAW

The criteria for establishing service connection for a lung disability have not been met.  38 U.S.C.A. § 1110 (2013); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  That a condition or injury occurred in service alone is not enough; there must be a current disability resulting from that condition or injury.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran has not submitted any evidence, nor does he contend, that he currently suffers from asthma or other lung disability caused by his pulmonary nodules.  To the contrary, the Veteran has consistently claimed his breathing problems are due to his myasthenia gravis.  The Veteran was provided with a VA examination regarding respiratory disability in September 2010.  Following an in-person examination of the Veteran, as well as a review of the Veteran's claims file, military personnel records, private medical records, and VA medical records, the September 2010 examiner concluded that the Veteran's decreased respiratory capacity was due to myasthenia gravis.  In reaching his conclusion, the examiner acknowledged, in relevant part, several notations of asthma in the Veteran's military medical records.  However, the Veteran had no knowledge of having asthma as a child, and was not treated for asthma in service.  Following pulmonary function testing (PFTs), the examiner determined that the Veteran did not have the usual asthmatic PFT results; rather, the results reflected lung impairment from myasthenia gravis.

In accordance with Board remand instructions, the Veteran was provided with a VA examination in June 2014 in order to determine whether he currently has asthma or a lung disability caused by pulmonary nodules.  Following an in-person examination of the Veteran, as well as a review of the Veteran's claims file, military personnel records, private medical records, and VA medical records, the June 2014 VA examiner concluded that the Veteran does not have a medical disability caused by the pulmonary nodules, nor does he have asthma.  In reaching his conclusion, the examiner noted that the Veteran's pulmonary nodules are stable and benign, and have not required follow-up since April 2010.  As to asthma, the examiner noted that the Veteran has no current diagnosis or treatment for asthma.  Furthermore, the Veteran specifically denied ever being treated for asthma.  Finally, PFTs administered during that examination indicated that the Veteran's pulmonary function was within normal limits.  The Board finds that this examiner's opinion is competent, credible and probative evidence that the Veteran does not have asthma or a lung disability caused by asthma or pulmonary nodules.  

The Veteran's medical records are consistent with the VA examiner's opinions.  While the Board acknowledges that the Veteran has previously claimed to have been diagnosed with asthma, e.g., VA HCS Minneapolis records dated April 20, 2010, and April 29, 2011, his current breathing problems have consistently been attributed to his myasthenia gravis and anxiety, rather than asthma, pulmonary nodules or other causes.  E.g., VA HCS Minneapolis records dated April 21, 2010, and September 1, 2011.  The record contains no evidence that the Veteran has a current diagnosis of asthma, or that his breathing problems have been attributed to his pulmonary nodules.  To the extent that the Veteran's breathing problems are related to myasthenia gravis, that issue was previously considered and denied by the RO in a January 2010 ratihjng decision; no appeal to this decision was initiated or filed.  Therefore, the issue of myasthenia gravis or any residuals thereof is not before the Board.

As there is no evidence of a current disability, there is no basis on which the claim for service connection may be granted.  Brammer, 3 Vet. App at 225.  It is therefore unnecessary to address any other element of service connection.  Accordingly, the claim for service connection is denied.



Duty to Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000.  Notice letters dated in July 2010 and March 2011 are of record.  The RO has obtained pertinent records including the Veteran's service treatment records, service personnel records, and VA outpatient treatment reports.  The Board also finds that the VA has complied with the April 2014 remand orders of the Board.  The Veteran was provided with a VA examination in September 2010 and June 2014, and has made no allegations as to the inadequacy of any medical opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the examination).  Accordingly, the Board finds that no further development of the claim is necessary to reach a decision on the Veteran's hip disability claim.


ORDER

Entitlement to service connection for lung disorder is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


